Citation Nr: 1206463	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-23 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an increased rating for degenerative joint disease of the left knee with menisci tear, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for instability associated with degenerative joint disease of the left knee with menisci tear, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from February 17, 2004 to December 3, 2004.  Prior to that time, he had service in Reserve components with 5 years, 6 months, and 26 days of active duty according to his DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran waived review of evidence by the agency of original jurisdiction (AOJ) that had not yet been reviewed by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  The record was held open for 60 days from the date of the hearing for the Veteran to submit additional evidence.  The Veteran's representative submitted additional evidence in a timely manner in the form of VA and private treatment records.  The Veteran's representative waived review of this additional evidence by the AOJ.  Id. Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the Veteran's claims of service connection for a low back disorder and TBI.  The rating claims pertaining to the left knee and the issue of entitlement to TDIU are addressed in the remand that follows the Board's decision.

FINDINGS OF FACT

1.  The Veteran's low back disorder as likely as not had its onset during, or is related to, his active military service.

2.  The Veteran experienced a TBI during active military service; it is as likely as not that he has had residuals of a TBI during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The Veteran has degenerative disc disease and strain of the lumbar spine that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran has residuals of a TBI that were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a low back disorder and residuals of a TBI.  These awards represent a complete grant of the benefits sought on appeal for these two issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for these issues.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

I.  Low Back Disorder

The Veteran asserts that he has a low back disorder as a result of his active military service.  At his March 2011 Board hearing, the Veteran testified that he began to experience low back pain when he would run during service.  He does not recall a singular injury to his back, but he maintains that he began to experience low back pain during service and that any currently diagnosed low back disorder is related to the in-service problems.  Therefore, the Veteran contends that service connection is warranted for a low back disorder on a direct basis.

The Veteran also asserts that his low back disorder may have resulted from his service-connected knee disabilities.  He states that he injured his back on multiple occasions when his knees gave out and he fell down.  Thus, the Veteran also contends that service connection is warranted for a low back disorder on a secondary basis.  See 38 C.F.R. § 3.310 (2011) (service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury).

A review of the Veteran's service treatment records is negative for a reference to a low back problem prior to his period of active duty service dated from February 2004 to December 2004.  In October 2004, the Veteran underwent a post-deployment examination when returning from Iraq.  He reported that he had a history of back pain.  Although no diagnosis was made of a specific low back disorder at that time, the evidence tends to show that the Veteran experienced the symptom of low back pain in service as he stated.

In May 2005, the Veteran underwent a general VA examination in connection with other claims.  Although no diagnosis was provided concerning the back, the Veteran reported experiencing a cramping sensation in his back when he went running.  Thus, it was shown that the Veteran had problems with his back only five months after his period of active duty.

Treatment records from the VA Medical Centers in Gainesville and Lake City, Florida, along with records from the VA outpatient clinic in Jacksonville, show that the Veteran has regularly been seen for complaints of low back pain since 2006.  Low back spasm has also been noted.

In June 2009, the Veteran underwent VA examination in connection with the claim.  The Veteran reported that he had no history of trauma but he had experienced low back pain since 2004.  After a physical examination, the examiner provided diagnoses of residuals of lumbar strain and degenerative disc disease at L5-S1.  The examiner gave the opinion that it was less likely as not that the Veteran's current lumbar spine condition was related to military service.  The examiner stated that lumbar strain does not predispose to arthritis and this mild degenerative change is more likely to be an age-related progression as the Veteran is 47 years old rather than from an acute accident.

Although the June 2009 VA examiner attributed the Veteran's low back disorder to advancing age, the opinion that the present disorder is not related to service is not entirely persuasive.  At the time the October 2004 post-deployment examination was conducted, the Veteran was approximately 43 years old.  The VA examiner's opinion does not provide any rationale for differentiating between the two ages.  Additionally, the opinion does not appear to lend much credence to the Veteran's reports of experiencing low back pain since service, which seem to be credible reports as the evidence in the record generally supports the assertion.

In a June 2009 letter, Dr. M.W.K., the Veteran's private treating physician, indicated that he thought the Veteran's progressive degenerative conditions of his low back were the direct result of an altered gait.  The altered gait, in turn, was a result of the Veteran's service-connected knee disabilities and bilateral plantar fasciitis.  Dr. M.W.K. felt that the altered gait created a snowball effect that triggered the degenerative disease of the lumbar spine.  He stated that the opinion was within a reasonable degree of medical certainty.

In December 2009, Dr. J.G.B. assessed the Veteran's back complaints and provided a diagnosis of degenerative disc disease at L5-S1.  The Veteran reported that he injured his back when he was struck by mortar fire in Iraq.  Dr. J.G.B. thought the degenerative disc disease was likely the result of the mortar accident or was exacerbated by the attack.

The June 2009 and December 2009 private medical opinions support the theories that the Veteran's low back disorder is either related to an in-service injury from mortar fire or his service-connected knee disabilities.  The December 2009 opinion is not persuasive as it is not based on an accurate medical history.  Although the mortar fire attack likely occurred, as discussed in the TBI section, the Veteran has not generally asserted that he experienced a back injury related to that incident.  He has denied experiencing any specific traumatic injury, but rather has consistently indicated that the low back problems began in service after running.

The Board need not address the possibility of secondary service connection in this case as the evidence is at least in equipoise as to the etiology of the Veteran's current low back disorder.  The Veteran is competent to report experiencing low back pain in service and since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced low back pain in service and since.

The Veteran reported experiencing low back pain at his October 2004 post-deployment examination during service, cramping sensations in his low back at his initial post-service examination only five months after service in May 2005, and he has been regularly treated for low back pain since 2006.  Although a diagnosis of degenerative disc disease and strain of the lumbar spine was not made until after service, service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In consideration of the evidence of in-service complaints of low back pain, the current diagnosis of degenerative disc disease and strain of the lumbar spine, and the seemingly credible reports of a continuity of low back pain symptoms since service, the Board finds that the Veteran's low back disorder as likely as not had its onset during, or is related to, his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In view of the finding, the Board concludes that service connection is warranted for degenerative disc disease and strain of the lumbar spine.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

II.  TBI

The Veteran asserts that he experienced a TBI during service in approximately July 2004 or August 2004.  At his hearing, he testified that a mortar or rocket exploded near the back of a vehicle in which he was riding in Fallujah, Iraq.  The Veteran states that he sustained a concussion and experienced memory loss after the incident.  He maintains that he continues to experience residuals from the in-service TBI.  Thus, the Veteran contends that service connection is warranted for residuals of a TBI.

The contemporary service records from 2004 do not reference a TBI or that the Veteran was injured in an incident involving mortar or rocket fire.  Nevertheless, the Veteran's personnel records document that he was awarded the Global War on Terrorism Expeditionary Medal with Marine Corps Combat Operations Insignia.  This medal is indicative of the Veteran participating in combat with the enemy.  The asserted in-service incident involving the mortar or rocket fire is consistent with the circumstances, conditions, or hardships of such the Veteran's service in Iraq.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In a November 2006 rating decision, the RO conceded that the Veteran had experienced combat-related noise exposure.

Although there was no contemporary record of an in-service TBI, the United States Navy has expressly addressed the matter in this case.  A Physical Evaluation Board (PEB) convened in April 2009.  It found the Veteran to have unfitting conditions concerning his knees and that he was to be separated from service.  Another PEB convened in July 2009.  It found that the Veteran also had unfitting conditions of posttraumatic stress disorder (PTSD) and a mild TBI.  The PEB expressly determined that the disability was the direct result of combat and was incurred in the line of duty (LOD) as a direct result of armed conflict.  

A service department finding that injury, disease or death occurred in LOD will be binding on VA unless it is patently inconsistent with the requirement of laws administered by VA.  See 38 C.F.R. § 3.1(m) (2011).  Since the July 2009 PEB's finding that the Veteran had a TBI incurred in LOD is not patently inconsistent with the requirement of laws administered by VA, the Board is bound by the U.S. Navy's finding on the matter.  An in-service TBI is therefore established.

The salient issue becomes whether the Veteran has current residuals of the in-service TBI to warrant service connection.  In the absence of proof of current disability, a claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The post-service evidence of record is not unequivocal on the matter of whether the Veteran has current residuals of a TBI.  In August 2010, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file, noted an accurate medical history, and examined the Veteran.  The examiner provided a diagnosis of TBI-resolved, no definite residuals.  He gave the opinion that the Veteran did have a mild TBI in 2004, but denied noticing residuals since that time.  The examiner stated that any neuropsychiatric symptoms were more likely the result of PTSD, sleep disturbance, and chronic pain requiring narcotics.  Thus, the August 2010 VA examiner provided somewhat compelling evidence that the Veteran does not currently have residuals of a TBI.

In contrast, a November 2008 VA neuropsychology consultation noted a history of a TBI.  The psychologist found that the Veteran had cognitive dysfunction that was likely multifactorial from chronic PTSD, possible sleep apnea/insomnia, concussion, and medication.  A June 2009 follow-up VA TBI evaluation determined that the Veteran's clinical symptoms were a combination of TBI and behavioral health conditions.  Moreover, a January 2009 Navy Medical Board assessed the Veteran with a mild TBI.  Furthermore, VA treatment records dated since November 2010 reflect that the Veteran carries a diagnosis of TBI in the VA healthcare system.  Thus, there exists evidence that the Veteran does have residuals of a TBI.

The United States Court of Appeals for Veterans Claims (Court) has held that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim. McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id.  

In the present case, the Veteran filed his service connection claim for TBI in January 2009.  The evidence is at least in equipoise as to whether he has had residuals of his in-service TBI since he filed the claim.  How disabling the residuals may be compared to other multifactorial cognitive dysfunction and whether the Veteran's TBI residuals have since resolved are ultimately not relevant questions to the outcome of the issue before the Board.  Thus, in consideration of the evidence of record, the Board finds that the Veteran experienced a TBI during active military service and it is as likely as not that he has had residuals of a TBI during the pendency of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that service connection is warranted for residuals of a TBI.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, 21 Vet. App. at 321.


ORDER

Service connection for degenerative disc disease and strain of the lumbar spine is granted.

Service connection for residuals of a TBI is granted.


REMAND

The Board finds it necessary to remand the rating claims pertaining to the left knee and the issue of entitlement to TDIU to the AOJ for additional development.

By way of background, in November 2006, the Veteran was granted service connection for degenerative joint disease of the left knee with menisci tear.  A 10 percent disability rating was assigned based on painful limitation of motion of the left knee under Diagnostic Codes 5010 and 5260.  See 38 C.F.R. § 4.71a (2011).  Notably, a separate 10 percent rating was awarded for instability associated with degenerative joint disease of the left knee with menisci tear.  See 38 C.F.R. § 4.71a (Diagnostic Code 5257).

At the March 2011 Board hearing, the Veteran's representative stated that he recognized that the range of motion of the knee is the maximum the Veteran can get.  However, the representative argued that there should be a separate 10 percent rating for instability of the knee.  There is some confusion in the record on the matter as a June 2008 statement of the case and a July 2009 supplemental statement of the case indicate that a separate rating for instability of the left knee is not warranted.  Nevertheless, there is no suggestion that any action was taken that removed the separate 10 percent rating that was awarded for instability of the left knee in the November 2006 rating decision.  Given the contentions at the hearing regarding instability, the Board has included both ratings pertaining to the left knee as issues on appeal as set forth on the title page.  

The most recent VA compensation examination of the Veteran's left knee was conducted in June 2009.  The Veteran testified that he has fallen due to his left knee and that he requires a brace and a cane.  Medical records from the Jacksonville Orthopaedic Institute that were received after the hearing show that the Veteran has received multiple injections to his left knee for treatment.  Given that over two years have passed since the most recent VA compensation examination and that the Veteran's left knee disability may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his degenerative joint disease of the left knee with menisci tear.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the March 2011 Board hearing, the Veteran and his representative expressly raised the issue of entitlement to TDIU.  The Veteran states that he has not worked since returning from Iraq in 2004 and that he believes his service-connected disabilities prevent him from securing gainful employment.  The Court has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for ratings.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to issue a new VCAA notice letter for the TDIU issue, undertake any necessary development, take into consideration the Board's grants of service connection for degenerative disc disease and strain of the lumbar spine, and residuals of a TBI, and adjudicate the issue in the first instance.

Accordingly, these issues are REMANDED for the following actions:
1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his degenerative joint disease of the left knee with menisci tear.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner should report the range of motion of the left knee, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

The examiner also should discuss the extent to which the service-connected left knee disability affects the Veteran's ability to secure or maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, undertake any development deemed necessary in connection with the TDIU claim.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the two rating issues on appeal concerning the left knee.  Additionally, adjudicate the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


